Marshall, Justice.
This appeal is from an order denying appellant’s pro se mandamus petition to the trial judge and clerk of court for a free copy of his criminal trial transcript and related documents. The grounds of the trial court’s denial were the petitioner’s having failed to appear or otherwise pursue his petition and the respondents’ having denied all allegations of the petition.
Submitted August 18, 1978
Decided October 17, 1978.
Cleveland Flucas, pro se.
Arthur K. Bolton, Attorney General, for appellees.
We affirm on grounds other than those relied on by the trial court, because the petitioner’s appearance in person was precluded by his present serving of his sentence, and his appearance by counsel was precluded by his pauper’s affidavit. The appellant contends that he is entitled to such records as a matter of law and that because he is indigent the state is required to furnish him his records. However, no showing was made in the trial court as to the need or purpose for which the records were sought. The appellant was represented by counsel at his criminal trial; no direct appeal was taken from his conviction; there was neither an allegation that post-conviction relief was being pursued in any court nor an attached copy of any pending or proposed habeas corpus petition; and there was no showing that the petitioner or his attorney have never previously been supplied a copy of his transcript and record, and that it is not otherwise available to him. See Mydell v. Clerk &c. of Chatham County, 241 Ga. 24 (243 SE2d 72) (1978); Huddleston v. Clerk &c. of Carroll County, 240 Ga. 52 (239 SE2d 376) (1977); Holmes v. Kenyon, 238 Ga. 583 (234 SE2d 502) (1977) and cits.

Judgment affirmed.


All the Justices concur.